WHATLEY, Judge.
The appellant, Rebecca Faircloth, challenges her judgment and sentence for solicitation to commit first-degree murder. We find merit only in her contention that the trial court erred in imposing a $1,750 public defender lien upon her without advising her of her right to contest the amount of the lien. See Fla.R.Crim. P. 3.720(d)(1). See also Bull v. State, 548 So.2d 1103 (Fla.1989); Wilson v. State, 675 So.2d 613 (Fla. 2d DCA 1996). This matter is therefore remanded as to that issue only. On remand, Faircloth will have thirty days from the date of this court’s mandate to file a written objection to the amount assessed for public defender fees. Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). In the event an objection is filed, the trial court shall strike the current assessment and shall not impose a new one without proper notice and a hearing. Id.
Accordingly, the instant cause is remanded for proceedings consistent with this opinion. Faircloth’s judgment and sentence are otherwise affirmed.
FRANK, A.C.J., and ALTENBERND, J„ concur.